DETAILED ACTION
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “cooling rib” in claim 41 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.



The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-2, 12-14, 21, 29, 44, 47 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites “at least one thermally conductive and substantially electrically insulating first moulding material, in particular a synthetic resin and/or a pouring rubber…” for both the inductive charging station and the electrically chargeable device. The phrase “in particular” is indefinite because it does not clearly set forth if “a synthetic resin and/or a pouring rubber” is to be included as a claimed limitation or not. MPEP §2173.05(d). For purposes of examination, the examiner will interpret “a synthetic resin and/or a pouring rubber” as not included as a claimed limitation.
Claim 1 recites “at least one electrically chargeable device, in particular a mobile inspection robot”. The phrase “in particular” is indefinite because it does not clearly set forth if “a mobile inspection robot” is to be included as a claimed limitation or not. MPEP §2173.05(d). For purposes of examination, the “mobile inspection robot” will not be read into the claim and interpreted as being optional.
Claim 1 recites “at least one integrally formed second housing forms a, preferably angled and/or curved, second partition wall…” The phrase “preferably” is indefinite because it does not clearly set forth if the “angled and/or curved” is to be included as a claimed limitation or not. MPEP §2173.05(d). For purposes of examination, the examiner will interpret the “angled and/or curved” as optional and not required to be read into the claim.

Claims 2, 21, 29, 44, 47 recites “an electrical power source, in particular a chargeable power source…”, “in particular a thermoplastic fluropolymer”, “in particular an inspection robot”, “in particular a mobile inspection robot”, respectively. Similar to claim 1, it is unclear whether a chargeable power source, a thermoplastic fluropolymer, an inspection robot are claimed limitations or not. The examiner will interpret them as optional and not required to be read into the claim. 
Claims 12-14, and 29 recite “…by a, preferably angled and/or curved, first partition wall”, “preferably situated substantially parallel“, preferably centrally situated”, and “preferably has a sloping orientation”. The phrase “preferably” is indefinite for the same reasons indicated above in claim 1. These will be interpreted as optional and not required to be read into the claim.
Claim Objections
Claims 1, 15, 20 are objected to because of the following informalities:  
Claim 1 recites “…electrical energy can be transmitted wirelessly…” The phrase “can be” is a recitation is a recitation of capability and not a positive recitation. Applicant is encouraged to amend the claims to positively recite the limitations. 
Claim 15 recites the limitation "the free space" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 20 recites “at least partly made of a material is not ignitable…” This should instead read as “of a material that is not ignitable”.
.
Appropriate correction is required.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-2, 4, 11-15, 24, 39, 44 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Baer et al. (2018/0006506 A1).
	Regarding Claim 1,
Baer (Figs.1-2) teaches a system for wirelessly charging a mobile inspection robot in a potentially explosive atmosphere (pars [6-7, 48]; Baer teaches a system for wirelessly charging a mobile robot (UUV/underwater unmanned vehicle) that can be used in “liquid or gas…water, air”, which covers every type of atmosphere. The recitation of “for… in a potentially explosive atmosphere” is a recitation of intended use and it’s simply a description of where the system can be used- it does not narrowly define the structure of the system itself. Because Baer teaches that the UUV can be used in “liquid or gas…water, air” atmospheres, the Baer device can inherently be placed in an explosive atmosphere. The claim must specifically state that the robot is actually placed/displaced and operates in the potentially explosive atmosphere in the body of the claim), comprising:
Baer teaches at least one inductive charging station (pars [18, 73-74]; the docking station including item 12), comprising: at least one substantially electrically insulating first housing (item 
Baer teaches at least one electrically chargeable device (pars [18, 73-74]; The UUV including item 14), comprising:
at least substantially electrically insulating second housing (par [57]), at least one secondary coil (item 46) accommodated in the second housing (pars [55, 57]; secondary coil within the second housing),
at least one thermally conductive and substantially electrically insulating second moulding material (pars [51 and 57]; similar to the charging station’s 12, the chargeable device’s 14 has a similar construction. The second thermally conductive and substantially insulating second moulding material is the epoxy resin 26 that can be mixed with additives to improve thermal 
at least one chargeable power source (pars [18, 55];  load 50 such as a battery) which is electrically connected to the at least one secondary coil (pars [18, 55]; 46 of secondary inductive coupler 44 connected to the battery) for driving the electrically chargeable device (“for” is a recitation of intended use. The battery within the chargeable power source is “for driving the chargeable device”), 
wherein, by activating at least one primary coil (30) of at least one inductive charging station, electrical energy can be transmitted wirelessly to at least one secondary coil (46) of at least one chargeable device (par [71]; when the primary coil and the secondary coil are within an operating range of one another, the primary coil 30 is activated to transmit power wirelessly to the secondary coil 46), for charging the power source (battery/load 50) of the aforementioned electrically chargeable device (pars [18, 55, 71]), wherein at least one second housing comprises at least one peripheral wall and a bottom wall which is integrally connected to the at least one peripheral wall (pars [50, 57]; Baer teaches the first housing 24 and the second housing 54 are similar and that they are formed as a “shell”. This means that the walls of the housing are integral with the other walls (i.e. it has a bottom wall integrally connected with a peripheral wall) and since the housing is waterproof, the peripheral wall and the bottom wall are 
wherein the second housing as such is configured to separate the secondary coil (46) and the second moulding material (par [57]; epoxy resin) from the environment surrounding the electrically chargeable device (14) (pars [48 and 57]; the second housing is waterproof and pressure tolerant and protects the secondary coil 46 and the epoxy resin of the chargeable device 14 from the surrounding environment- be it water, gas, air).
  Regarding Claim 2,
Baer teaches the claimed subject matter in claim 1 and Baer further teaches wherein the primary coil (30) of the inductive charging station is connected to an electrical power source (par [49]; the primary coil 30 of 14 may be connected to a power source 22 such as, for example, a battery, a generator, a power supply…) of the inductive charging station (14) for activating the primary coil (30).
Regarding Claim 4,
 Baer teaches the claimed subject matter in claim 1 and Baer further teaches wherein the inductive charging station comprises a first control unit (par [65]; inductive charging station “may comprise a controller 68”).
 Regarding Claim 11,

 Regarding Claim 12,
Baer teaches the claimed subject matter in claim 11 and Baer further wherein the bottom wall of the first housing (24) is formed by a first partition wall to separate the primary coil (30) from the environment surrounding the inductive charging station (figs.2, 3b, pars [50-51]; the first housing’s bottom wall forms a first partition wall, which is the wall that forms the outer side of the first housing and makes the housing waterproof to separate the primary coil 30 from the environment surrounding the chargeable device 14. If there wasn’t the partition wall, the primary coil would get damaged by the surrounding environment).
Regarding Claim 13,
Baer teaches the claimed subject matter in claim 11. Since claim 13 recites a plane enclosed by the primary coil is preferably situated substantially parallel to at least a part of the first partition wall, the aforementioned limitations are interpreted as optional and not required to be read into the claim, because of the indefiniteness of the “preferably” language (See 112b rejections above). Baer teaches a plane enclosed by the primary coil (30) (see figs.2, 3b).
Regarding Claim 14,
Baer teaches the claimed subject matter in claim 13 and Baer further teaches wherein the first partition wall and the second partition wall are configured to engage with one another, in such a 
Regarding Claim 15,
 Baer teaches the claimed subject matter in claim 14 and Baer further teaches wherein, in the engaged position of the first partition wall and the second partition wall, the free space (42) between parts of the first partition wall and the second partition wall is smaller than or equal to 6 millimeters (par [79]; best case alignment has a gap of 0mm and worst case alignment has a gap of 2mm. Both are smaller than or equal to 6mm). 
Regarding Claim 24,
Baer teaches the claimed subject matter in claim 1 and Baer further teaches wherein the first housing (24) is configured to accommodate at least a part of the second housing (pars [18, 74-75]; docking station 102 includes the housing 24 and the UUV 104 includes the second housing of 14. When the UUV is correctly positioned within the docking station, the first housing 24 of the docking station accommodates the second housing of the UUV 104 for wireless charging).
Note: This is also clearly shown in the Witelson reference below in figs.3a-3b; the first housing (200) accommodates at least part of the second housing (100).
Regarding Claim 39,
Baer teaches the claimed subject matter in claim 1 and Baer further teaches wherein the first moulding material (26) is initially introduced in the first housing (24) in a liquid state (par [51]; the epoxy resin 26 can be provided with substantially unrestricted flow into empty spaces, which means the first moulding material is introduced in a liquid state), after when the first 
Regarding Claim 44,
Baer teaches an electrically chargeable device (item 14) for use in a system as claimed in claim 1 (see rejection of claim 1 above).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 19-22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Baer et al. (2018/0006506 A1) in view of Gagne et al. (2016/0327416 A1).
Regarding Claim 19,
Baer teaches the claimed subject matter in claim 1. Baer does not explicitly disclose the second housing is at least partly made of a flame-extinguishing material. 
Gagne, however, teaches a housing (16) is at least partly made of a flame-extinguishing material (par [40]; the flame extinguishing material is the fluoropolymer such as PVDF).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the teachings of Baer to that of Gagne’s flame-extinguishing material such as PVDF. The motivation would have been because PVDF is known in the art to be an excellent in heat resistance and flame retardancy in case the chargeable device is placed in an intended application where it needs to be resistant to fire/flame.
Examiner takes official notice PVDF is known in the art to be a flame retardant. See Abe et al. (2016/0340455) - par [2].
Regarding Claim 20,
Baer teaches the claimed subject matter in claim 1 and Baer in further view of Gagne teaches the second housing is at least partly made of a material that is not ignitable at an ambient oxygen content of less than 50% (Gagne, par [40]; fluoropolymers such as PVDF are a known material that are not ignitable at an ambient oxygen content of less than 50%).
Examiner takes official notice that the PVDF is non-flammable and has a Limiting Oxygen Index (LOI) at 44%. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the teachings of Baer to that of Gagne in order to provide the housing with a non-flammable material in cases where the chargeable device could be placed in intended applications where it needs to be protected from certain environments.
Regarding Claim 21,
Baer teaches the claimed subject matter in claim 1 and Baer in further view of Gagne teaches wherein the second housing is at least partly made of a fluoropolymer (Gagne, par [40]; housing 16 is made from fluoropolymer). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the teachings of Baer to that of Gagne’s made of fluoropolymer in order to protect the chargeable device housing from hazardous environments.
Regarding Claim 22,
The combination of Baer and Gagne teaches the claimed subject in claim 21 and Gagne further teaches the fluoropolymer is formed by PVDF (Gagne, par [40]).
s 29-30, 47 is/are rejected under 35 U.S.C. 103 as being unpatentable over Baer et al. (2018/0006506 A1) in view of Witelson (2017/0043966 A1).
Regarding Claim 29,
Baer teaches the claimed subject matter in claim 1. Bear does not explicitly disclose wherein the inductive charging station comprises at least one guiderail for guiding an electrically chargeable device in the direction of the primary coil, wherein at least a part of the guiderail preferably has a sloping orientation.
Witelson (Fig.1), however, teaches the inductive charging station (200) comprises at least one guiderail (222) for guiding an electrically chargeable device (100) in the direction of the primary coil (210), wherein at least a part of the guiderail (222) preferably has a sloping orientation (fig.1, pars [105-106]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the teachings of Baer to that of a guiderail in the charging station as taught by Witelson. The motivation would have been to facilitate and ease the mounting of the chargeable device on the charging station.
Regarding Claim 30,
Baer teaches the claimed subject matter in claim 1. Baer does not explicitly disclose wherein the robot comprises at least several running wheels for displacing the inspection robot, at least two running wheels of which are positioned on opposite sides of the robot.
Witelson (Fig.32), however, teaches wherein the robot (100) comprises at least several running wheels (171, 172, 173, and another wheel not shown) for displacing the inspection robot (100), at least two running wheels (171, 172) of which are positioned on opposite sides of the robot (100) (see fig. 32).

Regarding Claim 47,
Baer (figs.1-2) discloses the system according to claim 1 and further teaches the following steps: A) displacing of an electrically chargeable device (14), until the electrically chargeable device (14) is situated in the vicinity of an inductive charging station (12) (pars [18, 71]; the chargeable device is displaced and situated/docked in the vicinity of the inductive charging station); B) activating the primary coil (30) of the inductive charging station (12), such that wireless electrical energy is transferred from the primary coil (30) of the inductive charging station (12) to the secondary coil (46) of the electrically chargeable device (14) (see fig.2, pars [61, 71]; primary coil 30 is activated to transfer power to the secondary coil 46 of the chargeable device 14 when the primary and secondary sides are relatively positioned in a manner for the primary coil to transmit power), and C) storing the transferred electrical energy in a chargeable power source (pars [18, 55];  load 50 such as a battery) of the electrical chargeable device (14) (pars [18, 55]; charge the battery of the chargeable device 14).
While Baer teaches displacing the chargeable device to be in vicinity of the inductive charging station, Baer does not explicitly disclose said displacing is via wheels.
Witleson (Figs.1, 3A-3B) teaches A) displacing via wheels of the chargeable device (see wheels of chargeable device 100), until the electrically chargeable device (100) is in the vicinity of the inductive charging station (200) (see figs.3A-3B); B) activating the primary coil (210) of the inductive charging station (200), such that electrical energy is transferred from the primary coil 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the teachings of Baer to include wheels for displacing the electrically chargeable device. The motivation would have been to move the chargeable device closer to the charging station.
Note: the method claim does not recite a step of actually placing the chargeable device in a potentially explosive environment. 
Claim 34 is/are rejected under 35 U.S.C. 103 as being unpatentable over Baer et al. (2018/0006506 A1) in view of Zha et al. (2019/0113931 A1).
Regarding Claim 34,
Baer teaches the claimed subject matter in claim 1 and Baer further teaches wherein the robot comprises at least one sensor (par [26]).
Baer does not explicitly disclose the at least one sensor selected from the group consisting of: a light sensor, a temperature sensor, a humidity sensor.
Zha, however, teaches the robot (1) comprises at least one of: a light sensor, a temperature sensor, a humidity sensor (par [72]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the teachings of Baer to include any one of the selected sensors as taught by Zha. The motivation would have been because environmental sensors can help the robot to judge the working environment and thus making the robot more robust. 
Claim 41 is/are rejected under 35 U.S.C. 103 as being unpatentable over Baer et al. (2018/0006506 A1) in view of Thiel et al. (2020/0021125 A1).
 Regarding Claim 41,

Thiel, however, teaches a housing (6) is provided with at least on cooling rib (13) (pars [41, 69]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the teachings of Baer’s housing to include a cooling rib as taught by Thiel in order to increase the ability to dissipate heat. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RASEM MOURAD whose telephone number is (571)270-7770.  The examiner can normally be reached on M-F 9:00-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rexford Barnie can be reached on (571)272-7492.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/RASEM MOURAD/Examiner, Art Unit 2836                                                                                                                                                                                                        /REXFORD N BARNIE/Supervisory Patent Examiner, Art Unit 2836